G-ill, J.
Defendant was convicted of disturbing the peace of M. Gk and S. R. Hook, the jury fixing his punishment at a fine of $5, and an appeal was taken to this court. Several technical objections to the proceedings are raised, but in none of them do we find any substantial reasons for disturbing the judgment.
The affidavit filed with the information before the justice was made by M. Gk Hook, but in the body of the information it is recited that it was “upon the affidavit of M. Gk Hook and S. R. Hook,’’the prosecution was instituted; and for this mere misrecital, it is contended, the information ought to have been quashed. We do not think so. The affidavit of one of the parties whose peace was disturbed was sufficient to put the prosecution in motion and to justify the state’s attorney in filing an information. And the fact that the affidavit of M. Gk Hook was deposited along with the information shows that it was the paper that served as the groundwork for the prosecution; there could be no mistaking the source of the information upon which the state’s officer acted.
We think, too, the affidavit was otherwise sufficient. Though not in the technical form, derhaps, required of an indictment, it sets out the substantial facts required to criminate the defendant. And while the information filed by the prosecuting attorney went further than the affidavit and charged more than the affidavit would warrant, yet this is no ground for quashing the information, since the charges contained in the affidavit are fully and completely set out in the information. The two papers are, in this respect, entirely harmonious. *323The extra matter set up in the information may then be**considered merely surplusage. And so the court treated the matter, since, in its instructions to the jury, the ease was confined to the charges common to affidavit and information.
There was but one offense charged in the information, to wit, disturbing the peace of M. Gr. and S. R. Hook, and hence there was no place for the defendant’s motion requiring the state to elect upon what ground it would proceed against the defendant.
There was ample evidence to sustain the jury’s finding; and as we discover no prejudicial error in the record, the judgment will be affirmed.
All concur.